DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 20-25, filed 6/14/2021, with respect to claims 1-3, and 5-11 have been fully considered and are persuasive.  The rejection of claims 1-3, and 5-11 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, and 5-11 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, and 7-8 are currently believed to be in condition for allowance. As stated within the Applicant’s arguments/remarks, the most recently amended claim language requires a “control device comprising: a grouping device configured to group the plurality of power supply sets into at least two groups so that at least one group includes the plurality of power supply sets;… wherein the grouping device is configured to group the power supply sets to minimize a difference in total power outputs from the distributed power supplies between the groups.” (As presented within claim 1). While the prior art of record discloses a similar control device, method, and program, the prior art falls short in addressing the claim language in its entirety, which specific regards towards the overall control device functionality 
Claim 1:     .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSEPH N INGE/Examiner, Art Unit 2836     

/HAL KAPLAN/Primary Examiner, Art Unit 2836